MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Sep 30 2019, 10:42 am
court except for the purpose of establishing
                                                                             CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ernest P. Galos                                          Curtis T. Hill, Jr.
Deputy Public Defender                                   Attorney General of Indiana
South Bend, Indiana
                                                         Lauren A. Jacobsen
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

R.C.,                                                    September 30, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-JV-800
        v.                                               Appeal from the St. Joseph Probate
                                                         Court
State of Indiana,                                        The Honorable Jason A.
Appellee-Plaintiff.                                      Cichowicz, Judge
                                                         The Honorable Graham C.
                                                         Polando, Magistrate
                                                         Trial Court Cause No.
                                                         71J01-1710-JD-379



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-800 | September 30, 2019                Page 1 of 6
                                        Statement of the Case
[1]   R.C. appeals the juvenile court’s award of guardianship over him to the

      Department of Correction after R.C. had repeatedly failed to comply with the

      terms of his probation and suspended commitment. R.C. raises a single issue

      for our review, namely, whether the juvenile court abused its discretion when it

      awarded guardianship over him to the Department of Correction. We affirm.


                                  Facts and Procedural History
[2]   In November of 2017, R.C. admitted to having committed burglary, as a Level

      4 felony when committed by an adult. The juvenile court adjudicated R.C. a

      delinquent and placed him under the supervision of the St. Joseph County

      Juvenile Probation Department.


[3]   In August of 2018, the probation department filed a modification report with

      the court. In that report, the probation department alleged that R.C. had

      accumulated “eight unexcused absences” from his school since the start of that

      school year and that he had had multiple violations of his summer program’s

      rules, including “using disrespectful language towards a staff member” and

      being “sent home for using inappropriate websites.” Appellant’s App. Vol. III

      at 11. After a hearing on that report, the juvenile court ordered R.C. to serve

      thirty days in the St. Joseph County Juvenile Justice Center, but the court

      stayed that term conditioned upon, among other things, R.C. obtaining part-

      time employment and complying with previously ordered conditions.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-800 | September 30, 2019   Page 2 of 6
[4]   In November of 2018, the probation department filed a second modification

      report with the court. In the second report, the probation department alleged

      that R.C. had “failed out of Day Reporting due to poor attendance” and for

      being “disrespectful” to staff. Appellant’s App. Vol. II at 74. The report also

      stated that R.C. had been placed “on Homebound by Rise Up Academy staff

      due to his attendance and grades. For the first semester[, R.C.] received three

      F’s, and two D’s. He accumulated 80 unexcused absences and 21 tardies.” Id.

      R.C. had also “not been consistent” or “receptive to meeting with his

      caseworker.” Id.


[5]   On March 12, 2019, the court held a hearing on the second modification report.

      Following that hearing, the juvenile court found in relevant part:


              Reasonable efforts were made to prevent or eliminate the need
              for removal, including: Educational services, Tutoring, Family
              Engagement, Community services, Drug Screens, [and] Day
              Reporting.


              These efforts did not prevent removal of the child because [t]he
              child continues to not follow the standard probation rules.


              These efforts were reasonable because: Efforts were reasonable
              as determined by risk/needs assessment tool.


              It is in the best interests of the child to be removed from the home
              environment and remaining in the home would be contrary to
              the health and welfare of the child because: Juvenile is unwilling
              to cooperate with services.



      Court of Appeals of Indiana | Memorandum Decision 19A-JV-800 | September 30, 2019   Page 3 of 6
        The court has investigated or has made provisions for the
        delivery of the most appropriate services from those available to
        prevent the child’s placement out of the child’s home or to
        reunify the child and family.


        Said child is in need of supervision, care, treatment and services
        which are NOT available in the local community.


        The child is in need of services beyond those which can be
        provided through probation services.


        There is no available person or facility in St. Joseph
        County . . . which can provide the child with the necessary
        services.


        Suitable relative placement was explored and could not be found.


        Said [c]hild should be removed from the home because
        continuation in the home would not be in the best interest of the
        child.


Id. at 13-14. The court then concluded that awarding guardianship over R.C. to

the Department of Correction was appropriate because that modification was

“the least restrictive alternative to insure the child’s welfare and rehabilitation

and the safety and welfare of the community” and because “[l]esser restrictive

means of controlling the child’s behavior have been investigated or tried.” Id. at

14. This appeal ensued.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-800 | September 30, 2019   Page 4 of 6
                                        Discussion and Decision
[6]   R.C. challenges the juvenile court’s order that he be placed in the wardship of

      the Department of Correction. 1 As the Indiana Supreme Court has explained:


               The specific disposition of a delinquent is within the juvenile
               court’s discretion, to be guided by the following considerations:
               the safety of the community, the best interests of the child, the
               least restrictive alternative, family autonomy and life, freedom of
               the child, and the freedom and participation of the parent,
               guardian, or custodian. We reverse only for an abuse of
               discretion, namely a decision that is clearly against the logic and
               effect of the facts and circumstances before the court, or the
               reasonable, probable, and actual deductions to be drawn
               therefrom.


      K.S. v. State, 849 N.E.2d 538, 544 (Ind. 2006) (citations and quotation marks

      omitted).


[7]   The trial court did not abuse its discretion when it awarded guardianship over

      R.C. to the Department of Correction. The record is clear that the juvenile

      court gave R.C. numerous opportunities at less-restrictive placements, with

      which opportunities R.C. repeatedly declined to cooperate. In particular, R.C.

      had numerous absences from and tardies at various programs and school; he

      was repeatedly disrespectful to service providers; and he was simply unwilling

      to conform his behavior to the standards required by those less-restrictive




      1
        We decline the State’s invitation to find that R.C. has waived appellate review of his placement, which the
      State asserts is appropriate because R.C. failed to request the transcript of a continued hearing to be included
      in the record on appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-800 | September 30, 2019                    Page 5 of 6
       placements. The juvenile court was not required to continue offering such

       opportunities to R.C. See, e.g., K.A. v. State, 775 N.E.2d 382, 387 (Ind. Ct. App.

       2002), trans. denied.


[8]    Nonetheless, R.C. asserts that the juvenile court abused its discretion because it

       placed him under the wardship of the Department of Correction just three days

       before he turned eighteen years of age. According to R.C., because the juvenile

       court would not have been permitted to award guardianship over him to the

       Department of Correction once he turned eighteen, the court’s decision here is

       evidence that “the decision was punitive rather than rehabilitative.”

       Appellant’s Br. at 17.


[9]    We cannot agree. Again, as the juvenile court succinctly found, “[l]esser

       restrictive means of controlling [R.C.’s] behavior have been investigated or

       tried.” Appellant’s App. Vol. II at 14. The juvenile court’s placement decision

       was not contrary to law, and the court’s exercise of its discretion was not

       contrary to the facts and circumstances before the court. We affirm the juvenile

       court’s placement decision.


[10]   Affirmed.


       Bailey, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-800 | September 30, 2019   Page 6 of 6